DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 18 of U.S. Patent No. 10,686,918 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 10, and 20 of the application with claims 1, 8, and 18 of the patent, claims 1, 10, and 20 of the application are anticipated by patent claims 1, 8, and 18 in that claims 1, 8, and 18 of the patent contain all the limitations of claims 1, 10, and 20 of the application. Claims 1, 10, and 20 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.


Allowable Subject Matter

Claims 1, 3-10, 12-22 are allowable over the prior art once the ODP rejection is overcome by filing a TD.
Response to Arguments

Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. The attorney argues on page 7 of the response “The Office Action at page 3 states that claims 1-22 were rejected on the ground of nonstatutory double patenting. However, no basis for rejection was presented for claims 2-9, 11-19  and 21-22 of the present application.” 
The examiner points out that since the independent claims (1, 10, and 20) are rejected on ODP basis, no further discussion is needed. A TD is needed to overcome the ODP rejection.
The examiner believes the rejection is reasonable, therefore this action is made final. If the attorney believes a telephone interview will help advance prosecution please call the examiner.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 2019/0387080 A1) discloses MAC PDU processing method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:

For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
1 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465